 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Allstate Property and Casualty Insurance               Case No. 2:20-cv-078-APG-BNW
   Company,
 4
                         Plaintiff,                       ORDER
          v.
 5
   Jeff Tortora, et al.,
 6
                         Defendants.
 7

 8

 9         Plaintiff Allstate Property and Casualty Insurance Company filed this action on the basis

10 of diversity jurisdiction. Because the complaint does not identify the citizenship of the members

11 of the limited liability company defendants, I ordered Allstate to show cause why this case

12 should not be dismissed for lack of subject matter jurisdiction.

13         Allstate’s response to my order refers to the Nevada Secretary of State’s webpage for the

14 LLC members. But that site lists only the manager of the LLCs, not every member of the

15 LLCs. And “an LLC is a citizen of every state of which its owners/members are citizens.”

16 Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Thus, my

17 order to show cause has not been satisfied yet. However, I will not dismiss this case at this

18 time. But Allstate must prove that this court has diversity jurisdiction over this case before a

19 judgment can be entered.

20         Dated: February 18, 2020.
                                                         ________________________________
21                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
